          Case 2:18-cv-04003-SMB Document 10 Filed 11/19/18 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Jason Lee Van Dyke,                               No. CV-18-04003-PHX-JJT
10                  Plaintiff,                         ORDER
11   v.
12   Thomas Christopher Retzlaff,
13                  Defendant.
14
15            At issue is Defendant Retzlaff’s Motion to Exceed Page Length for Anti-SLAPP
16   Motion (Doc. 4). Local Rule of Civil Procedure 7.2 sets the page limit for motions and
17   responses, including supporting memorandum, at 17 pages and it is the judgment of this
18   Court that is adequate in all but exceptional cases.
19            The Court also notes that the Complaint attached to the Notice of Removal
20   (Doc. 1) contains personal identifying information. The Court will order the document
21   sealed and require Defendant to file a redacted version for the public record.
22            IT IS HEREBY ORDERED denying Defendant Retzlaff’s Motion to Exceed Page
23   Length for Anti-SLAPP Motion (Doc. 4).
24            IT IS FURTHER ORDERED that Defendant has until November 28, 2018, to file
25   a Motion that conforms with the Local Rules.
26            IT IS FURTHER ORDERED directing the Clerk to seal Document 1-1.
27   ....
28   ....
      Case 2:18-cv-04003-SMB Document 10 Filed 11/19/18 Page 2 of 2



 1         IT IS FURTHER ORDERED that Defendant shall file a redacted version of
 2   Document 1-1 from the Notice of Removal, redacting all personal information identifiers.
 3         Dated this 19th day of November, 2018.
 4
 5
                                         Honorable John J. Tuchi
 6                                       United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
